Exhibit 10.1

 

MASTER INTERCOMPANY AGREEMENT

 

This Master Intercompany Agreement (this “Agreement”) is made and entered into
by and between OSI Systems, Inc., a California corporation located at 12525
Chadron Avenue, Hawthorne, California (“OSI”) and Spacelabs Healthcare, Inc. a
Delaware corporation with offices at 5150 220th Avenue SE, Issaquah, WA 98029
(“SHI”), effective as of October 24, 2005.

 

Recitals

 

WHEREAS, SHI and its subsidiaries on the one hand, and OSI and its subsidiaries
(who are not SHI subsidiaries) on the other hand, from time to time require
assistance from each other in administrative, operational, financial,
manufacturing and other matters (each, a “Service” and collectively, the
“Services”);

 

WHEREAS, the subsidiaries of SHI currently collectively owe to OSI an
intercompany balance reflected on the books of the respective companies.

 

WHEREAS, OSI, SHI and their various subsidiaries are willing to provide such
Services for each other in exchange for appropriate compensation; and

 

WHEREAS, the OSI and SHI each wish to set forth the framework for performance of
such Services.

 

NOW, THEREFORE, THE PARTIES AGREE AS FOLLOWS:

 

Agreement

 

1. Identification of Parties. For purposes of this Agreement, the following
definitions shall apply:

 

1.1. “OSI Group”. The “OSI Group” means OSI and its subsidiaries, other than SHI
subsidiaries;

 

1.2. “SHI Group”. The “SHI Group” means SHI and its subsidiaries. A party’s
subsidiary refers to an entity in which that party has a majority equity
interest, measured by voting power; and

 

1.3. “Service Provider”. The party providing a Service shall be identified as a
“Service Provider”.

 

1.4. “Service Recipient”. The party receiving a Service shall be identified as a
“Service Recipient”.

 

2. Assignment within Groups. OSI may, in its discretion, cause some or all of
its obligations under this Agreement to be performed, and permit some or all of
its rights hereunder to be exercised, by any member of the OSI Group. SHI may,
in its discretion, cause some or all of its obligations under this Agreement to
be performed, and permit some or all of its rights hereunder to be exercised, by
any member of the SHI Group. Each party agrees to

 

- 1 -



--------------------------------------------------------------------------------

accept performance of any Service and the exercise of any other rights or
obligations arising under this Agreement that have been so assigned, without
requiring evidence of assignment.

 

3. Service Order. As a “master” form of contract, this Agreement allows the
parties to contract for Services through the issuance of service orders without
having to re-negotiate the basic terms and conditions contained herein. The
specific details of a Service to be provided by a Service Provider under this
Agreement shall be separately negotiated and specified in services orders
substantially in the form attached hereto as Exhibit A. or as otherwise agreed
in writing (each, a “Service Order”). Each Service Order will include, at a
minimum, a description of the Service to be provided, the identity of the
Service Provider and the Service Recipient, the term during which the Services
will be provided, and the applicable fees and charges, as well as any
requirements, considerations, or objectives which are in addition to the general
provisions of this Agreement. Each Service Order shall be deemed to incorporate
all of the terms and conditions of this Agreement. Notwithstanding the
foregoing, OSI and SHI acknowledge and agree that some of the terms and
conditions contained in this Agreement may not be applicable to every Service
Order and that in such instances, such terms shall not apply. To the extent any
terms or provisions of a Service Order conflict with the terms and provisions of
this Agreement, the terms and provisions of the Service Order shall control. No
Service Order shall be effective unless and until it is executed by an
authorized representative of each party to such Service Order.

 

4. Services.

 

4.1. Space Allocation.

 

4.1.1. A Service Order relating to allocation of space shall set forth a
description of the premises allocated, the duration of the allocation, the
amount of any rent and other fees due for such allocation and applicable payment
schedules. In the event the premises are leased by Service Provider from a third
party, the Service Provider shall provide to Service Recipient a copy of the
underlying lease between Service Provider and the landlord of the premises.

 

4.1.2. Service Recipient agrees and covenants to vacate the premises immediately
upon termination or expiration of the underlying lease; not to make any
alteration or addition to the premises without Service Provider’s consent (which
shall not be unreasonably withheld or delayed); to leave the premises in as good
as condition as when first occupied by Service Recipient (normal wear and tear
excepted); and to comply in every respect with the provisions of any law and/or
the underlying lease in respect to the premises. Service Provider covenants to
permit Service Recipient to peaceably and quietly hold and enjoy the premises
during the term of Service Recipient’s occupancy.

 

4.2. Support Services. Service Provider may provide administrative, IT or other
support services for Service Recipient pursuant to a Service Order. Service
Recipient agrees to reimburse Service Provider one hundred percent of Service
Provider’s costs and out-of-pocket expenses, which shall include all direct
costs incurred by Service Provider that are attributable to the employees
directly engaged in providing the services (on a fully-burdened basis); all
direct costs attributable to the materials and supplies consumed in rendering
the Services; and any specifically-identifiable indirect costs that relate to
the aforesaid direct costs, such as an allocable portion of occupancy costs,
utilities, supervisory and clerical support, and

 

- 2 -



--------------------------------------------------------------------------------

other overhead, general, and administrative costs (e.g., depreciation)
reasonably allocable to a particular service or activity (collectively,
“Costs”).

 

4.3. Financial Support and Tax Sharing. Both OSI and SHI agree, on their own
behalves and on behalf of their respective subsidiaries, to mutually extend
financial support and tax sharing arrangements to each other; provided however,
that in the event OSI shall cease to own a majority of the combined voting power
of the outstanding securities of SHI then, as of the date upon which OSI becomes
such minority shareholder of SHI, no further mutual financial support or tax
sharing shall occur between the parties. Such financial support from OSI to the
SHI Group shall include access to additional working capital funds borrowed
under OSI’s then-current banking credit facilities unless or until such time as
SHI assets are not required to guarantee any of OSI’s obligations under such
banking credit facilities. In the event that a Service Order provides for
financial support or funding by OSI to the SHI Group, such Service Order shall
be further evidenced by and made in accordance with the form of SHI Revolving
Promissory Note, attached hereto as Exhibit B, or as otherwise agreed in
writing. The opening balance under the SHI Revolving Promissory Note shall
include the intercompany balance currently owed to OSI by SHI’s subsidiaries, as
reflected on the books of the respective companies. In the event that a Service
Order provides for financial support or funding by SHI to the OSI Group, such
Service Order shall be further evidenced by and made in accordance with the form
of OSI Revolving Promissory Note, attached hereto as Exhibit C, or as otherwise
agreed in writing (collectively, the SHI Revolving Promissory Note and the OSI
Revolving Promissory Note are referred to herein as the “Notes”). The Notes
shall state the amount of the loan, the date made, the date payment is due, the
payment schedule, the currency for repayment, any applicable grace period and
the applicable interest rate. In the event that a Service Order provides for a
tax sharing arrangement between OSI and SHI, such Service Order shall be further
evidenced by and made in accordance with the terms of the form of Tax Sharing
Agreement, attached hereto as Exhibit D, or as otherwise agreed in writing.

 

4.4. Manufacturing. SHI agrees to grant OSI preferred manufacturer status for
products and manufacturing services required by SHI during the term of this
Agreement as follows:

 

4.4.1. Submission of Manufacturing Proposal. If SHI requires the manufacture of
a product or component, or manufacturing services, of a type that the OSI Group
is capable of providing, SHI shall notify OSI of such requirement. SHI shall
then provide OSI an opportunity to bid on such requirement on terms no less
favorable to OSI than terms provided to other bidders with respect to that
requirement.

 

4.4.2. Acceptance of Manufacturing Proposal. SHI shall provide OSI the right to
manufacture such product or component or provide such services if (i) OSI’s
proposal meets the delivery, quality, regulatory and documentation requirements
for such product or component; and (ii) the pricing offered by OSI (including
tax, shipping and insurance) is no more than 5% more than the lowest quotation
provided by a competitor for such product or component or services supplied on
comparable terms. In the event that OSI’s proposal complies with section 4.4.2
(i) but not 4.4.2 (ii), SHI shall advise OSI of same and provide an opportunity
for OSI to revise the pricing in its proposal.

 

4.4.3. Purchase by SHI. In the event OSI’s proposal meets the above conditions,
SHI shall purchase such product or component from OSI under SHI’s standard
purchase order terms and conditions, setting forth the product description and
specifications,

 

- 3 -



--------------------------------------------------------------------------------

quantity of product to be manufactured and delivered to SHI, timeframe for
delivery of such product, and the price to be paid for the product.

 

4.5. Other. The parties may enter into such other intercompany arrangements as
they may from time to time agree in writing.

 

5. Fees. For the Services provided under a Service Order, Service Recipient
shall pay Service Provider the fees detailed in the Service Order. Such fees
shall be based on Service Recipient’s use of Service Provider’s Services as
agreed upon at the execution of the Service Order. Any request for alteration,
substitution or change from such agreed Services will be evaluated on an
individual basis and may be subject to additional charges if mutually agreed by
the parties.

 

6. Payment. Except as otherwise provided in a Service Order, Service Provider
will issue monthly invoices for the amounts payable by Service Recipient
pursuant to a Service Order. Each invoice shall be payable thirty (30) days from
the date of the invoice, in U.S. dollars, at the address set forth in the
Service Order.

 

7. Arm’s Length Pricing. Both Service Provider and Service Recipient intend to
adhere to the arm’s length standard set forth in section 482 of the United
States Internal Revenue Code and related regulations. Accordingly, the parties
to a Service Order shall periodically review the rate of compensation for
services provided under a Service Order. If any changes to the rate are
determined by the mutual agreement of Service Provider and Service Recipient,
then they shall execute an appropriate amendment to the Service Order.

 

8. Proprietary Rights. It is recognized and understood that the existing
inventions and technologies of Service Provider and Service Recipient are their
separate property, respectively, and are not affected by this Agreement. Neither
party shall at any time during or after the term of this Agreement have any
ownership rights relating to or emanating from any intellectual property
(including, but not limited to designs, trademarks, trade names, web sites,
know-how, other intangible property, or other related matters) of the other,
other than licenses necessary to enable the contemplated manufacture, sale or
use of products manufactured hereunder. The parties shall mutually agree as to
the ownership of all intellectual property rights with respect to works,
inventions and discoveries made during the course of performing Services.

 

9. Confidentiality. In the performance of this Agreement or any Service Order
hereunder, a party may disclose (“Discloser”) to the other party (“Recipient”)
certain Confidential Information of Discloser. The term “Confidential
Information” shall mean (i) any business or technical information which the
Discloser regards as confidential and in which it claims a proprietary interest
or (ii) information which by its nature would generally be considered as
confidential. Such Confidential Information includes, without limitation,
financial data, plans such as business plans, marketing plans, and product
development plans, customer data, research results, product design data, and
manufacturing methods, specifications or materials, which is/are owned,
controlled or possessed by Discloser in either written, oral or visual form.
Recipient shall hold Confidential Information of Discloser in confidence and
shall not use, without the prior written consent of Discloser, such Confidential
Information for any purpose other than in the performance of this Agreement or a
Service Order.

 

- 4 -



--------------------------------------------------------------------------------

10. Warranty. Service Provider warrants that its Services will be free of
material defects and performed in a professional and workmanlike manner. If
Service Provider manufactures products hereunder, Service Provider warrants
that, upon delivery, such products will be free from material defects and will
perform in accordance with the specifications set forth in the applicable
Service Order.

 

11. Remedies and Limitations. Service Provider’s obligations and liabilities
under Section 10 (Warranty) shall be limited, at Service Provider’s option, to
(i) reperformance of any Services necessary to correct the defect(s) discovered,
(ii) repayment of or reduction in a reasonable portion of the fees paid by
Service Recipient for Services covered by the Service Order, or (iii) in the
case of any products delivered hereunder, repair or replacement at the option of
Service Provider. EXCEPT AS EXPRESSLY STATED IN THIS SECTION 11, SERVICE
PROVIDER MAKES NO OTHER WARRANTIES, EXPRESS OR IMPLIED, INCLUDING BUT NOT
LIMITED TO ANY IMPLIED WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE, OR IMPLIED WARRANTY ARISING FROM COURSE OF PERFORMANCE, COURSE OF
DEALING OR USAGE OF TRADE. SERVICE PROVIDER SHALL NOT BE LIABLE TO SERVICE
RECIPIENT FOR ANY INDIRECT, INCIDENTAL, SPECIAL OR CONSEQUENTIAL DAMAGES, COVER,
OR ANY LOSS OF INFORMATION, PROFIT, REVENUE OR USE RESULTING FROM BREACH OF
WARRANTY OR ANY OTHER PROVISION OF THIS AGREEMENT.

 

12. Limitation of Liability. Service Provider’s liability (whether in tort,
contract or otherwise, and notwithstanding any fault, negligence, strict
liability or product liability of Service Provider) with regard to any Services
or product provided under a Service Order will in no event exceed the total
compensation paid by Service Recipient to Service Provider under such Service
Order.

 

13. Term and Termination. This Agreement shall remain in effect until August 31,
2015. Following this initial term, this Agreement will be renewed automatically
for successive 12-month periods, unless it is terminated by (i) a mutual written
agreement of OSI and SHI or (ii) by either party giving written notice to the
other party at least 30 days prior to the beginning of the next term.

 

14. Notices. All notices and other communications shall be considered given and
effective when personally delivered or when mailed, postage prepaid, to the
recipient’s principal offices, to the attention of recipient’s chief executive
officer, or to such other addresses as the parties may designate in writing.

 

15. Independent Contractor; Authority. Service Provider’s relationship with
Service Recipient is that of an independent contractor, and Service Provider
shall have sole control over the performance of all Services to be performed by
it hereunder and of all of its employees, agents, and contractors engaged in
performing such services. Neither OSI nor SHI shall have the right to assume or
create any obligation of any kind, either express or implied, on behalf of the
other, except as expressly provided for in this Agreement or in another written
agreement between the parties. Nothing in this Agreement shall be deemed to
establish or otherwise create a relationship of principal and agent, employer
and employee, or otherwise between Service Provider and Service Recipient.

 

16. Assignment. Neither party shall assign all or any part of this Agreement, or
any given Service Order(s) hereunder, or any of its rights hereunder or
thereunder without the other

 

- 5 -



--------------------------------------------------------------------------------

party’s prior written consent, which shall not be unreasonably withheld; save
that either party may assign rights and responsibilities as set forth in
Section 2 of this Agreement.

 

17. Nonwaiver. The failure of either OSI or SHI to insist upon or enforce strict
performance by the other of any of the provisions of this Agreement, or any
given Service Order(s) hereunder, or to exercise any rights or remedies under
this Agreement, or any given Service Order(s) hereunder, will not be construed
as a waiver or relinquishment to assert or rely upon any such provisions, rights
or remedies in that or any other instance; rather the same will remain in full
force and effect.

 

18. Compliance with Laws. OSI and SHI shall comply, and OSI shall ensure members
of the OSI Group, and SHI shall ensure that members of the SHI Group that are
acting as Service Providers comply, with all laws, regulations, rules, orders
and other requirements that are applicable to their respective performances
under this Agreement or under any Service Order.

 

19. Excused Performance. Neither Service Provider nor Service Recipient will be
liable for, or be considered to be in breach of or default under this Agreement,
or any given Service Order, on account of any delay or failure to perform as
required by this Agreement, or any given Service Order, if a result of any
causes or conditions beyond such party’s reasonable control, including but not
limited to: fires; acts of God or the elements; acts, delays and failures to act
by civil, military or other governmental authority; labor disputes; riots,
sabotage or war; or breakdown or destruction of any equipment, facilities or
other property.

 

20. Counterparts. This Agreement may be executed in counterparts, each of which
will be an original, but each of which together will constitute one instrument.
OSI and SHI each agree that a photocopy or facsimile signature to this Agreement
shall be treated for all purposes as an original signature.

 

21. Severability. In the event any provision, clause, sentence, phrase, or word
in this Agreement, or the application thereof in any circumstances, is held to
be invalid or unenforceable, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement, or of
the application of any such provision, sentence, clause, phrase, or word in any
other circumstances.

 

22. Governing Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of California, USA, without reference to
its laws relating to conflicts of law. Any legal action arising out of or
relating to this Agreement shall be brought only in the state and federal courts
located in Los Angeles County, California, and the parties irrevocably consent
to the jurisdiction and venue of such courts.

 

23. Dispute Resolution Procedure. In the event of a dispute arising out of or
relating to this Agreement, OSI and SHI agree to negotiate diligently and in
good faith to resolve such dispute. If such negotiation does not resolve the
dispute, OSI and SHI shall appoint members of their respective senior management
to address the dispute. If consultation by respective senior management
representatives does not result in a resolution, OSI and SHI shall appoint
members of their respective Boards of Director to consult with respect to the
dispute. All disputes remaining unresolved thirty (30) days after the
appointment of Board of Director representatives may be submitted by either OSI
or SHI for final settlement in accordance with the commercial arbitration rules
of the Judicial Arbitration and Mediation Service (“JAMS”)

 

- 6 -



--------------------------------------------------------------------------------

prevailing at the time (“the Rules”); provided, however, that in the event of a
conflict between the Rules and this Agreement, the latter shall control. The
arbitration will be conducted by a single arbitrator with industry-specific
experience to be mutually agreed upon by the parties pursuant to the Rules.
Judgment on the award rendered by the arbitrator may be entered in any court of
competent jurisdiction.

 

24. Entire Agreement. This Agreement, along with all Service Orders entered into
hereunder, constitutes the entire agreement, and supersedes any and all prior
agreements, between OSI and SHI with regard to the Services which are the
subject of the applicable Service Orders entered into under this Agreement. No
amendment, modification or waiver of any of the provisions of this Agreement, or
any given Service Order(s) hereunder, will be valid unless set forth in writing,
signed by an authorized representative of both OSI and SHI.

 

OSI Systems, Inc.

     

Spadelabs Healthcare, Inc.

By:

 

/s/ Deepak Chopra

     

By:

 

/s/ Victor Sze

Name:

 

Deepak Chopra

     

Name:

 

Victor Sze

Title:

 

Director

     

Title:

 

Company Secretary

 

- 7 -